Citation Nr: 1100589	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  02-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses for an episode of care rendered at the Good Samaritan 
Emergency Department located at Kearney, Nebraska, from March 17, 
2010 to March 18, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to July 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Nebraska-Western Iowa Health 
Care System of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Regional Office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his part.  


REMAND

In August 2010, the appellant indicated that he desired to attend 
a hearing to be conducted by a Veteran's Law Judge at his local 
RO.  The appellant has not been afforded the requested hearing 
yet and there is no indication in the claims file that the 
hearing request has been withdrawn.  The appellant should be 
scheduled for a travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board hearing in accordance with the 
docket number of his appeal.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


